Citation Nr: 0720280	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, to include a skin rash.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral inguinal hernia with tender scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2004 and June 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied entitlement 
to the benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND


In May 2007, the veteran confirmed that he desired a personal 
hearing before a Veterans Law Judge via videoconference in 
conjunction with his appeal.  Accordingly, the case is 
REMANDED for the following action:


Please schedule the veteran for a Board hearing via 
videoconference at the Jackson, Mississippi Regional 
Office.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




